DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. Bruce Hamburg on 08/19/2022.
The application has been amended as follows:
In the claims:
Replace claim 1 with the following:
-- A banding and packaging device, comprising:
   an article carry-in mechanism that includes a first transport belt and that horizontally transports an article in a transport direction of the article to a packaging position behind a current position of the article by the first transport belt;
   a film piece transporting mechanism that transports a piece of film formed in a band shape onto the article at the packaging position;
   a film piece pressing mechanism that presses the piece of film on the article against the article at the packaging position and that further presses ends of the piece of film on both sides thereof downward;
   a film piece attaching mechanism that winds the piece of film around a bottom surface of the article and that attaches the ends pressed downward by the film piece pressing mechanism to the bottom surface;
   an article carry-out mechanism that includes a second transport belt and that horizontally transports the article to a rear of the current position of the article from the packaging position by the second transport belt, the article wound with the piece of film, with the ends of the piece of film being attached to the bottom surface, a beginning of the second transport belt facing an end of the first transport belt with an interval between the beginning of the second transport belt and the end of the first transport belt that is greater than a front-rear width of the piece of film in the transport direction of the article; and
   a relaying mechanism that receives and supports the article being transported from below at a position in the interval and that relays transportation of the article between the end of the first transport belt of the article carry-in mechanism and the beginning of the second transport belt of the article carry-out mechanism, wherein:
   the packaging position is located in the interval between the article carry- in mechanism and the article carry-out mechanism, and
   the relaying mechanism receives and supports the article in a center part of the article at the packaging position in a direction of width of the article orthogonal to the transport direction of the article, whereby, in the received and supported state of the article on the relaying mechanism, an open space is provided within the interval in the transport direction of the article and around the article except below the bottom surface of the article at the center part of the article in the direction of width of the article. --
Replace claim 3 with the following:
-- The banding and packaging device according to claim 2, wherein:
   the article carry-out mechanism comprises a carry-out belt conveyer, the carry-out belt conveyer comprising a first rear driving pulley, a first front driven pulley and the second transport belt, the second transport belt being wound around the first rear driving pulley and the first front driven pulley; and
   the transport belt small in width is wound around the first front driven pulley of the carry-out belt conveyer to have the relaying belt conveyer be driven by the carry-out belt conveyer. --
Replace claim 4 with the following:
-- The banding and packaging device according to claim 3, wherein:
   the article carry-in mechanism comprises a carry-in belt conveyer, the carry-in belt conveyer comprising a second rear driving pulley, a second front driven pulley and the first transport belt, the first transport belt being wound around the second rear driving pulley and the second front driven pulley; and
   a support plate that receives and supports the article from below is disposed between the carry-in belt conveyer and the relaying belt conveyer. --

Allowable Subject Matter
Claims 1-7 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a banding and packaging device, comprising: a first transport belt that horizontally transports an article in a transport direction to a packaging position in which a piece of film is pressed against the article, the piece of film is wound around a bottom surface of the article, and ends of the piece of film are attached to the bottom surface; a second transport belt that horizontally transports the article to a rear of a current position of the article from the packaging position, a beginning of the second transport belt facing an end of the first transport belt with an interval between the beginning of the second transport belt and the end of the first transport belt that is greater than a front-rear width of the piece of film in the transport direction of the article; and a relaying mechanism that receives and supports the article being transported from below at a position in the interval and that relays transportation of the article between the end of the first transport belt and the beginning of the second transport belt, wherein: the packaging position is located in the interval, and the relaying mechanism receives and supports the article in a center part of the article at the packaging position in a direction of width of the article orthogonal to the transport direction of the article, whereby, in the received and supported state of the article on the relaying mechanism, an open space is provided within the interval in the transport direction of the article.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731